Citation Nr: 9930112	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  94-14 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1994 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In June 1997, and January 1999, the Board remanded this case 
to the RO for further development of the evidence.  The case 
was most recently returned to the Board in July 1999.  The 
veteran's representative filed a brief on appeal in September 
1999.  


FINDINGS OF FACT

PTSD is primarily manifested by hypervigilance, social 
withdrawal, and difficulty in maintaining effective 
relationships; the disability is productive of no more than 
considerable impairment.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran alleges that a service-connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board therefore 
finds that the 

veteran's claim of entitlement to an increased rating for 
PTSD is well grounded.  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

After the veteran filed his claim for an increased rating for 
PTSD, the criteria for rating psychiatric disabilities were 
revised, effective November 7, 1996.  In that situation, the 
version more favorable to the veteran is to be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-3 (1991).

Prior to November 7, 1996, 38 C.F.R. § 4.132, Diagnostic 
Code 9411 provided that a 50 percent evaluation was warranted 
for PTSD where the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired and where the reliability, flexibility, and 
efficiency levels were so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent rating required that the ability to establish 
and maintain effective or favorable relationships with people 
be severely impaired and that the psychoneurotic symptoms be 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  

Effective November 7, 1996, PTSD is rated under new criteria 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
the new criteria, a 50 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotype speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (for example, retention of only 
highly learned material, 

forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

At a VA psychiatric examination in June 1995, the veteran 
indicated that he had been working in a store for six months 
and that he had been a shipping and receiving clerk.  The 
examiner had evaluated the veteran in 1987 and 1992.  The 
veteran had worked as a security guard, but he was afraid 
that he might become violent when people were difficult.  He 
was feeling somewhat better, but his job was still very 
stressful to him.  In the hallway prior to the psychiatric 
interview, the veteran appeared apprehensive; during the 
examination, he was distracted by minor sounds.  

The veteran stated that he currently enjoyed a relationship 
only with his 14-year-old son.  Occasionally he was able to 
communicate with his third wife, but his contact with his 
wife was getting worse.  The veteran also indicated that at 
home he locked the doors and patrolled the house frequently 
before going to bed.  He reported sleep difficulties.  He 
stated that he was tired most mornings and had bad dreams, 
which were essentially flashbacks.  If someone touched him 
while he was asleep, he would awaken and be ready to attack; 
he responded in a similar manner if someone touched him from 
behind.  The veteran was more relaxed when he was in the 

woods.  He continued to experience agitation and he was 
hyperalert, even during the examination.  

The diagnosis was PTSD, "moderately strained disabled".  The 
examiner commented that the veteran was able to work but was 
continuously tense at work.  The examiner recommended that 
the veteran receive counseling. 

At a VA psychiatric examination in September 1997, the 
veteran indicated that he had been working as a cook full 
time for about seven weeks.  He stated that his longest job 
was with a security company and lasted about six years.  He 
had never been fired from a position.  He described his sleep 
as "not bad", and he said that he slept 5 to 6 hours per 
night.  His energy was adequate.  He denied suicidal or 
homicidal ideation.  He endorsed hypervigilance and 
hyperstartle response.  He stated that he did not want his 
wife or son to leave the house without him, and he kept the 
doors and windows at home closed, because he did not feel 
safe.  He did not describe the behavior to the point of 
paranoia, but just felt that no one was safe in the world as 
it is.  His concentration was pretty good.  With regard to 
symptoms consistent with obsessive/compulsive disorder, he 
stated that he double-checked windows, etc., which made him 
late to work from time to time; if he was not able to 
complete the checking behavior, sometimes it made him 
anxious.  

On mental status examination, the veteran became tearful when 
describing events in Vietnam, in particular an incident when 
a friend was burned in a mine-sweeping incident.  

The diagnoses were, on Axis I, PTSD, mild, and, on Axis II, 
obsessive/compulsive traits.  The Global Assessment of 
Functioning (GAF) score reported on Axis V was 75, which 
denotes no more than slight impairment in social, 
occupational, or school functioning.  The American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed., 1994) (DSM-IV). 



The examiner commented that the veteran indicated that he had 
symptomatology consistent with a mild level of PTSD.  The 
primary impact was the restriction placed on his activity 
outside the home by hypervigilance, which also prevented his 
wife and son from participating in activities outside the 
home.  The examiner concluded that the described and 
displayed symptomatology and signs of PTSD would be expected 
to have a mild to moderate impact on the veteran's level of 
social and occupational functioning.  

In January 1999, the Board remanded this case to the RO to 
permit the psychiatrist who examined the veteran in September 
1997 to comment on the presence or absence of the symptoms 
listed in revised Diagnostic Code 9411 as indicative of 
impairment at the 70 percent level.

In February 1999, the examiner who had evaluated the veteran 
in September 1997 reported that the question of the veteran's 
impulse control had not been addressed specifically, but the 
veteran had denied a history of legal charges for assault or 
like offenses; he denied homicidal ideation and was pleasant 
throughout the interview.  The veteran did not voice any 
difficulty in adapting to his work situation.  The primary 
problematic area for the veteran was that he was extremely 
restrictive of his wife and child in terms of their 
activities outside the home, because he did not feel that the 
world was a safe place in general.

The examiner reported that the veteran had difficulty with 
his family relations.  The veteran had endorsed obsessional 
rituals and described anxiety when he was unable to finish 
checking the windows.  The veteran had obvious difficulty in 
maintaining effective relationships, based on the fact that 
he did not feel that the world was a safe place.  The 
examiner concluded that the behavior described by the veteran 
was felt to have a notable impact on his functioning, as well 
as the functioning of his family members.  

Upon careful consideration of the evidence of record, the 
Board finds that, under the former criteria, PTSD 
symptomatology is productive of no more than 

considerable impairment.  The veteran continues to function 
in the work place, and he has maintained his marital 
relationship.  There is no doubt that psychiatric 
symptomatology has had a significant effect on his social and 
occupational functioning.  However, two examining 
psychiatrists have found that the level of impairment is no 
more than moderate.  The preponderance of the evidence is 
thus against the finding that PTSD symptomatology is 
productive of severe impairment.  The veteran's 
representative points to the statement by the examining 
psychiatrist in February 1999 that checking the windows of 
his house "from time to time" makes the veteran late for 
work.  The examiner was, in that remark, obviously noting 
something that the veteran had told him.  Without a statement 
by the veteran's employer as to the frequency of his 
tardiness, and its effect on the business, the Board does not 
find that being late to work " from time to time" is 
indicative of severe industrial impairment.  Entitlement to 
an evaluation in excess of 50 percent for PTSD under the 
former criteria is thus not established.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

With regard to the revised criteria, the Board notes that 
difficulty in establishing and maintaining effective work and 
social relationships is indicative of impairment at the 50 
percent level and inability to establish and maintain 
effective relationships is indicative of impairment at the 70 
percent level.  As noted above, the evidence of record shows 
that the veteran has been maintaining his job and his 
marriage.  He is thus not unable to establish and maintain 
effective relationships.  In February 1999, the examining 
psychiatrist found that the veteran engaged in obsessional 
rituals; the examiner did not find that the veteran had any 
of the other symptoms listed in the revised criteria as 
indicative of impairment at the 70 percent level.  The Board 
therefore concludes that entitlement to an evaluation in 
excess of 50 percent for PTSD under the revised criteria is 
not established.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not 


demonstrate an approximate balance of positive and negative 
evidence as to warrant resolution of this matter on that 
basis.  38 U.S.C.A. § 5107(b).  


ORDER

An increased evaluation for PTSD is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

